Citation Nr: 9928020	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
chronic low back pain, status post L4-5 diskectomy with left 
radiculopathy, from January 1994, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971 and from November 1972 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
veteran's back condition, with assignment of a 10 percent 
disability rating.

A January 1997 rating decision increased the disability 
rating for the veteran's back condition to 60 percent, 
effective from October 23, 1991, through September 1, 1993.  
In addition, the RO assigned a 100 percent disability rating 
pursuant to 38 C.F.R. § 4.30, effective from September 2, 
1993, through December 31, 1993.  A 20 percent disability 
rating was then assigned from January 1, 1994. 

In December 1997, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In an April 1998 decision, the Board denied entitlement to a 
disability rating higher than 60 percent for the veteran's 
back condition prior to September 1993.  The claim for a 
disability rating higher than 20 percent from January 1994 
was remanded for additional evidentiary development.  The RO 
complied with the Board's Remand instructions to the extent 
possible; therefore, this claim is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  Prior to March 1998, the veteran's service-connected back 
condition was manifested by subjective complaints of pain, 
slight overall limitation of motion, pain on motion, muscle 
spasm, and tingling in the left leg, resulting in a slight 
level of functional loss.

3.  Since March 1998, the veteran's service-connected back 
condition has been manifested by subjective complaints of 
pain, moderate overall limitation of motion, pain on motion, 
mild to moderate sensory deficits, and impaired gait, 
resulting in a moderate to moderately severe level of 
functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
disability rating for his service-connected back disorder, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain, status post L4-5 
diskectomy with left radiculopathy, were not met prior to 
March 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5293 (1998).

3.  The criteria for a 40 percent disability rating, and no 
higher, for chronic low back pain, status post L4-5 
diskectomy with left radiculopathy, are met from March 31, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As discussed above, the only claim currently before the Board 
is whether the veteran is entitled to a disability rating 
higher than 20 percent for his back condition from January 
1994.  Therefore, the Board will briefly summarize the 
evidence of record prior to January 1994, which was discussed 
in detail in the Board's 1998 decision.  

During service, the veteran was hospitalized in 1978 for 
complaints of back pain and left leg pain after moving a pool 
table.  Inservice diagnoses were low back pain and acute 
lumbar strain.  He began receiving treatment in July 1990 at 
the VA Medical Center for low back pain with radiation to the 
left leg.  Computerized tomography (CT) scan of the lumbar 
spine in May 1991 showed mild focal midline protrusion of the 
disc posteriorly, causing mild compression of the lower 
thecal sac at L4-5.  

The veteran underwent VA physical examinations in October 
1992.  There were no postural abnormalities or fixed 
deformity, and the musculature of the back was within normal 
limits.  Range of motion for the lumbar spine was forward 
flexion to 95 degrees, backward extension to 35 degrees, left 
and right lateral flexion to 40 degrees, and left rotation to 
35 degrees.  There were no neurological deficits.  Diagnoses 
were chronic low back pain and chronic lumbosacral strain.  
The neurological evaluation showed that the veteran walked 
with a limping gait and had difficulty walking on his heels 
and toes.  Straight leg raising test was positive at 60 
degrees on the left and at 90 degrees on the right.  There 
was slightly decreased sensation to pain and touch sometimes 
in the left foot.  There was no atrophy or fasciculation of 
muscle.  The diagnosis was chronic back pain related to back 
strain with nerve root irritation in the lumbosacral area.  
X-rays of the lumbosacral spine revealed no bone and joint 
abnormalities.  There was a loss of normal lordotic curve of 
the lumbar spine suggesting muscle spasm.  There was no 
evidence of instability, and the sacroiliac joints were 
intact.

Associated with the claims file are treatment records from 
Dr. James E. Morris and Dr. Shoemaker of the Headland Medical 
Group and from D. Bruce Woodham, M.D., of Southeast 
Neurological Associates, P.A.  These records showed treatment 
for low back pain beginning in July 1993.  Magnetic resonance 
imaging (MRI) showed a moderately large left disc herniation 
at L4-5 with significant nerve root compression.  
Electromyograph (EMG) studies showed evidence of active L4-5 
and L5-S1 radiculopathy.  In September 1993, the veteran 
underwent L4-5 laminotomy/foraminotomy/diskectomy at the 
Southeast Alabama Medical Center.  

In November 1994, the veteran returned for follow-up 
treatment at Southeast Neurological Associates; he had last 
been seen in October 1993.  He indicated that the right leg 
pain he had experienced at that time had cleared up, and he 
was then "completely better" and had returned to work with 
no problems.  Several days earlier, he had slipped and 
fallen, landing on his back.  He had then felt some 
discomfort in the back and numbness going up the back.  His 
legs had basically been normal.  He had not had any pain, 
numbness, or tingling in the legs.  His balance was normal.  
The neurological examination was normal.  There was some 
paraspinal muscle spasm that limited range of motion of the 
lumbar spine to about 75 percent of normal.  The veteran was 
taking pain medication and muscle relaxers.

In September 1996, the veteran had a personal hearing.  He 
testified that he had not received any treatment since 1994, 
other than applying sports cream to his back.  He stated that 
after the surgery he did "pretty good" other than the pain.  
He testified that he constantly had pain, which interfered 
with his sleep.  He had constant numbness in the legs, which 
he stated was a result of the back surgery.  He stated that 
he had problems squatting and bending.  He was employed as a 
teacher, and he indicated that his back condition was 
beginning to affect his work because he had to stand all day.  

In October 1996, the veteran underwent VA physical 
examinations.  He complained of constant pain and tingling of 
both legs.  He was wearing a back corset, and he walked with 
a limp.  He could stand on his heels and toes, but he could 
only squat to 45 degrees.  Straight leg raising was negative 
at 65 degrees bilaterally.  There was no Achilles reflex on 
the left, and he had decreased sensation along the lateral 
left leg.  He had muscle spasm.  Range of motion for the 
lumbar spine was forward flexion to 65 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  There 
was objective evidence of pain on motion.  The diagnosis was 
status post L4-5 diskectomy with left radiculopathy. 

On the neurological evaluation, the veteran indicated that 
standing for a short period of time worsened his back and leg 
pain.  He was able to walk normally, including walking on his 
heels and toes.  Straight leg raising was to 90 degrees 
bilaterally with pain in the lumbosacral area.  The sensory 
examination was normal other than the right arm.  Diagnoses 
included status post lumbar laminectomy with residual 
tingling in left leg. 

In December 1997, the veteran had a video conference hearing 
before the Board.  He stated that he drove over one hundred 
miles for the hearing, and he had to stop three times due to 
back pain.  He stated that he had increased pain with 
prolonged standing, and the pain interfered with his sleep.  
The pain radiated down the right leg, and he also had 
numbness and tingling in that leg.  He used a back brace all 
day.  He stated that he tried to go to the doctor as little 
as possible, and he averaged 1-2 visits per year.  He was 
using pain medication as needed, and he performed exercises 
to strengthen his back on a daily basis.  He indicated that 
his back condition interfered with his occupation as a 
teacher because he had pain with prolonged standing.  He had 
missed 10-15 days of work within the past year due to 
increased back pain.  He stated that his pain was worsening 
with time.

In April 1998, the Board remanded this claim to obtain 
private medical records concerning treatment for the 
veteran's back condition, including treatment referenced 
during his hearing from Drs. Morris and Woodham and from a 
physical therapy clinic in Dothan, Alabama.  The RO asked the 
veteran to complete the necessary releases so that these 
records could be requested.  The veteran responded that he 
preferred that the RO obtain his medical records from the VA 
Medical Center in Tuskegee, since this was where he received 
the preponderance of his care.  He stated that he was not 
submitting any releases. 

The RO obtained the veteran's VA records for treatment 
between April 1991 and June 1998.  The next treatment shown 
after January 1994 (the date relevant to this claim) was in 
October 1996, when the veteran requested a lumbar corset that 
had been prescribed by his private doctor.  He had a back 
brace, but it was broken.  Examination showed that the left 
paraspinal muscles were normal, and there was moderate spasm 
of the right paraspinal muscles.  Diagnoses were low back 
pain and status post lumbar laminectomy.  He was referred to 
physical medicine and rehabilitation. 

The next treatment shown was in March 1998, when the veteran 
reported chronic low back pain.  Straight leg raising was 
positive bilaterally.  He was provided pain medication.  
Another consultation request was submitted for physical 
medicine and rehabilitation, and it was noted that he was 
never seen after the prior request in October 1996.  The 
consultation report from physical medicine and rehabilitation 
dated in March 1998 indicated that the veteran was using a 
functional lumbar brace (corset type).  He had poor range of 
lumbar spine motion.  In April 1998, the veteran had a 
follow-up visit for chronic low back pain.  It was noted that 
he had no new complaints.  No objective findings were 
reported, and he was provided additional pain medication.  In 
June 1998, it was noted that the veteran's low back pain was 
stable with no radicular symptoms. 

In December 1998, the veteran underwent a VA physical 
examination.  The examiner reviewed the claims file and the 
history of the veteran's back disorder, which was consistent 
with that discussed above.  The veteran stated that he could 
not stand, sit, or drive for too long.  He wore a corset 
brace and used several prescription medications for pain.  
The pain was quite a discomfort to him.  When the veteran 
ambulated, he protected the left side of his back.  Without 
the corset on, he tended to keep the muscles of his back 
tightened because he was afraid that he would have increased 
pain.  There was no foot drop, foot drag, or knee buckling.  
He did walk slowly because he did not want to experience 
increased pain with faster walking.  In the standing 
position, there was reversal of the lumbar curve.  He had 
tenderness only with deep pressure, but there was no 
radiation.  The sacroiliac joints were not tender.  There was 
bilateral paraspinal muscular tightness.  Range of motion was 
forward flexion to 80 degrees, "nil" extension, and lateral 
bending to 15 degrees.  Although there was no radiation of 
pain, he did complain of diffuse pain in the lower lumbar 
area.  He could do better with range of motion when in the 
sitting position.  He did complain of pain in the low back at 
the extreme ranges of motion, which restricted further 
movement.  The examiner noted that although not present now, 
based on the veteran's symptoms, whenever his back pain 
increased (i.e., whenever he had a flare-up), there was a 
probability that his lumbar movements were limited.

Straight leg raising test was negative on the right, and the 
veteran complained of a pulling sensation in the hamstrings 
at 80 degrees on the left, but there was no definite shooting 
pain radiation like he had experienced before the surgery.  
Measurement of the veteran's calves was symmetrical.  There 
was no evidence of swelling, phlebitis, varicose veins, 
paresis, or any paralysis in the lower extremities.  The 
Babinski's plantar ankle clonus was absent.  Strength in both 
lower extremities was 5/5.  There were mild to moderate 
sensory deficits in the left lower extremity in the L5-S1 
distribution; however, function was still intact.  There was 
no incoordination.  The examiner indicated that an MRI had 
been conducted three weeks earlier, which showed status post 
L4-5 surgery with no evidence of active disc herniation.  The 
diagnosis was status post L4-5 laminotomy, foraminotomy, and 
diskectomy, with residual chronic recurrent dominant L5-S1 
mild to moderate radiculitis and sensory deficits with 
associated chronic low back pain syndrome.  The examiner 
noted that the level of the veteran's functional loss due to 
pain and range of motion difficulty would be classified as 
significant, in the range of moderate to moderately severe.


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for his back disorder.  Therefore, his 
claim continues to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  He has also had personal hearings in 
accordance with his requests.  The RO complied with the 
Board's 1998 Remand instructions to the extent possible.  The 
RO was unable to obtain additional private treatment records 
referenced by the veteran during his 1997 testimony because 
he refused to complete the necessary releases.  He stated 
that he only wanted the RO to obtain his VA treatment 
records.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to obtain additional medical records, VA has done 
everything reasonably possible to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Further development in this case and 
further expending of VA's resources is not warranted.

The veteran has disagreed with the original disability rating 
assigned for his back disorder.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal as being entitlement to an increased evaluation; 
however, the Supplemental Statement of the Case of 1999 
identified the issue as being evaluation of this condition, 
rather than increased rating.  The June 1996 SOC indicated 
that all the evidence of record at the time of the April 1996 
rating decision was considered in assigning the original 
disability rating for the veteran's back disorder.  The RO 
did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Since the veteran appealed the 
initial rating assigned for his back disorder, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Such staged ratings 
are not subject to the provisions of 38 C.F.R. § 3.105(e), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126.  

The Board will consider all evidence in determining the 
appropriate evaluation for the veteran's back disorder.  At 
this point, however, there is no issue before the Board as to 
any rating assigned prior to January 1994, the Board having 
issued a decision on that issue in April 1998.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, as 20 percent disabled from January 1, 1994.  His 
service-connected disorder of chronic low back pain and 
status post L4-5 diskectomy does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  
Therefore, his lumbar spine condition is rated as analogous 
to intervertebral disc syndrome under Diagnostic Code 5293.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 10 percent disability rating is provided for mild 
intervertebral disc syndrome, a 20 percent disability rating 
is provided for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent disability rating is 
provided for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating is warranted for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc. 

A.  Rating from January 1994 to March 1998

The RO granted a 20 percent disability rating for the 
veteran's back condition from January 1, 1994.  There is no 
objective evidence regarding the severity of the veteran's 
back disorder between January and November 1994.  When he 
sought treatment in November 1994, he reported doing "pretty 
well" prior to that date.  In November 1994, he had no 
neurological complaints, and the neurological evaluation was 
normal.  He had no more than slight limitation of motion of 
the lumbar spine, in that motion was 75 percent of normal.  
The findings in November 1994 did not show that the veteran's 
back condition was severely disabling to him, and the lack of 
neurological deficits preponderates against such a 
conclusion.

There is no objective evidence regarding the severity of the 
veteran's back disorder between November 1994 and October 
1996.  The veteran testified in September 1996 that he had 
not sought any treatment for his back since 1994.  His back 
pain was not so severe that he required consistent use of 
pain medication; he indicated that he only used a sports 
cream.  The level of disability from the service-connected 
back condition was not so disabling to the veteran that he 
complained of it or sought treatment for it for the two years 
between late 1994 and 1996.  There is no evidence from which 
the Board could conclude that his back disorder was of a 
severe level during that time period, and his 1996 testimony 
as to his symptomatology would not support such a conclusion.

The veteran sought treatment for his back at the VA Medical 
Center in October 1996, and he also underwent VA physical 
examinations that same month.  Objective findings at that 
time included muscle spasm.  Range of motion findings from 
the 1996 examination were worse than those shown during the 
1992 examination, as indicated by the following chart.  



Forward 
flexion
Backward 
extension
Lateral 
bending
Rotation
1992
95
35
40
35
1996
65
30
30
35

Overall, however, the veteran's limitation of motion of the 
lumbar spine remained no more than slight.  The evidence was 
contradictory as to whether he had any neurological deficits.  
One examination indicated that he had decreased sensation 
along the lateral left leg, but the neurological evaluation 
was normal in that respect.  The evidence was also 
contradictory as to the level of the veteran's functional 
loss.  One examination indicated that he walked with a limp, 
while the neurological evaluation indicated that he walked 
normally. 

None of the 1996 findings were indicative of a severe lumbar 
spine disability.  The medical evidence did not show any 
significantly abnormal neurological findings.  There was no 
evidence of muscle atrophy or motor loss.  Accordingly, the 
20 percent disability rating assigned during this time period 
for a moderate level of disability was appropriate. 

There is no objective evidence regarding the severity of the 
veteran's back disorder between October 1996 and March 1998.  
Although the veteran testified in 1997 that he had received 
treatment during this time period, he refused to complete the 
release forms so that the RO could obtain his private 
treatment records.  There was no VA treatment between 1996 
and 1998.  There is no evidence from which the Board could 
conclude that his back disorder was of a severe level during 
this time period.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating 
higher than 20 percent for the veteran's back condition prior 
to March 1998.  The assigned 20 percent disability rating 
for, at most, slight impairment of the lumbar spine 
adequately compensated the veteran for his pain with 
functional loss and for any increased level of functional 
loss and pain that he may have experienced during flare-ups.  
The objective medical evidence did not create a reasonable 
doubt regarding the level of his back disability.

B.  Rating from March 1998

As of March 31, 1998, it is clear that the veteran 
experienced an increase in disability.  As of that date, he 
began complaining of chronic low back pain, including some 
pain radiating into the legs, and he complained of increasing 
pain with physical activity and certain movements.  From 
March 1998 to June 1998, he sought routine follow-up 
treatment for his back condition.  This was the first 
consistent treatment shown since January 1994.

The VA examination in December 1998 showed range of motion 
for the lumbar spine was forward flexion to 80 degrees, 
"nil" backward extension, and lateral flexion to 15 
degrees.  Therefore, the veteran's ability to flex his lumbar 
spine both forward and laterally had decreased slightly since 
the prior VA examination in 1996, while his ability to extend 
the spine backwards decreased significantly.  The evidence 
from March to December 1998 clearly showed that the veteran's 
back condition became significantly symptomatic.  The 
examiner in December 1998 noted that the veteran had a 
moderate to moderately severe level of functional loss.  This 
was evident when the veteran protected his back when walking 
due to fear of increased pain.

Based on considerations of functional loss and pain on 
motion, the evidence shows that the veteran's lumbar spine 
disability is productive of disability warranting assignment 
of a 40 percent evaluation, and no higher.  Examining the 
medical history of his lumbar spine condition, there has 
clearly been worsening of his disability in terms of 
increased limitation of motion and the severity of his 
complaints.  The veteran has reported increasing difficulty 
in his ability to stand for prolonged periods as a teacher.  
His statements in this regard are credible in light of the 
objective medical findings of record and indicate that he 
experiences additional functional loss with use of the lumbar 
spine.

Since March 1998, the evidence supports a determination that 
the service-connected lumbar spine disorder more nearly 
approximates the impairment that would result if he had 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor and concludes that criteria for a 40 percent 
disability rating for his back condition have been met from 
March 31, 1998.  

The Board considered assigning the veteran a higher 
disability rating under Diagnostic Code 5293.  However, the 
medical evidence does not show that the veteran has any 
significantly abnormal neurological findings.  He does not 
have any muscle atrophy, indicating that full or nearly full 
function remains.  The 40 percent disability rating has been 
granted based on considerations of functional loss and 
painful motion.  The veteran's limitation of lumbar spine 
motion and level of functional loss do not approximate the 
level of disability that would result from the criteria 
described above for a 60 percent disability rating under 
Diagnostic Code 5293.  There are no findings indicative of a 
pronounced back disorder such as impairment of motor strength 
or significant neurological deficits.  Therefore, a 
disability rating higher than 40 percent is not warranted 
under Diagnostic Code 5293.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292, for limitation 
of lumbar spine motion, the maximum available disability 
rating is 40 percent for severe limitation.  Limitation of 
motion is contemplated within Diagnostic Code 5293, and it 
would not be appropriate to assign separate evaluations for 
limitation of motion and intervertebral disc disease, because 
to do so would constitute evaluation of the same disability 
twice.  38 C.F.R. § 4.14; see VAOPGCPREC 36-97.  Diagnostic 
Code 5295 provides a maximum disability rating of 40 percent 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, these 
diagnostic codes do not provide the basis for assignment of a 
higher rating. 

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5285 is not warranted.  The medical 
evidence does not show that the veteran fractured any lumbar 
vertebrae during service.

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine, 
as opposed to limitation of motion.  He is able to move the 
lumbar spine, so it is clearly not immobile.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure") (citation omitted).  Therefore, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 40 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.


ORDER

Entitlement to an evaluation higher than 20 percent prior to 
March 31, 1998, for chronic low back pain, status post L4-5 
diskectomy with left radiculopathy, is denied.

Entitlement to a 40 percent disability rating, and no higher, 
for chronic low back pain, status post L4-5 diskectomy with 
left radiculopathy is granted from March 31, 1998, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

